SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2012 CAMELOT INFORMATION SYSTEMS INC. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: 1. a press release announcing unaudited 2012 second-quarter financial results of Camelot Information Systems Inc. (the “Registrant”), made by the Registrant on August 20, 2012; Company Contacts: Camelot Information Systems Inc. Mr. Franklin King, Interim Chief Financial Officer Tel: +86 (10) 8201 9008 E-mail: investors@camelotchina.com Ms. Jojo Guo, Investor Relations Manager Tel: +1 (646) 371-6533 E-mail: investors@camelotchina.com Investor Relations Contacts: CCG Investor Relations Mr. Crocker Coulson, President Tel: +1 (646) 213-1915 E-mail: crocker.coulson@ccgir.com Mr. John Harmon, CFA, Sr. Acct. Mgr. Tel: +86 (10) 8573 1014 (Beijing) E-mail: john.harmon@ccgir.com For Immediate Release: Camelot Information Systems Inc. Announces Unaudited Second-Quarter 2012 Financial Results · Revenues Meet Guidance and Adjusted Net Income Exceeds Guidance ● FIS Business Line Returns to Growth BEIJING, August 20, 2012 Camelot Information Systems Inc. (“Camelot” or the “Company”) (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry IT services in China, today announced unaudited financial results for the second quarter ended June 30, 2012. Second-Quarter Financial and Operating Highlights: · Net revenues were $62.1 million in the second quarter of 2012, an increase of 4.5% from $59.4 million in the second quarter of 2011 and an increase of 8.7% from the first quarter · EAS revenues declined 1.9% year-over year due to lower sales in the resources and energy segment alongside an uncertain China macroeconomic environment · FIS revenues increased 20.0% year-over-year due to higher customer activity and the restoration of delivery capabilities · Gross profit was $16.2 million, as compared to $19.0 million in the year-ago quarter and as compared to $12.7 million in the first quarter · Adjusted operating income1 was $4.5 million, as compared to adjusted operating income of $8.8 million in the year-ago quarter and as compared to $0.6 million in the first quarter · Adjusted net income1 attributable to Camelot was $3.5 million, as compared to $8.0 million in the year-ago quarter and exceeding guidance of $3.2 million and as compared to $1.4 million in the first quarter · Announced a definitive agreement with Wuhan Iron and Steel Engineering Technologies 1 For more information about the adjusted (i.e. non-GAAP) financial measures contained in this press release, please see “Use of Non-GAAP Financial Measures” below. Group Co., Ltd., the technology subsidiary of Wuhan Iron and Steel Group, to create a joint venture named Wuhan Steel Camelot Information Systems Co. designed to create a platform upon which to develop and grow the IT application business for the iron and steel industry “Camelot’s performance in the second quarter of 2012 reflects a return to double-digit growth in our FIS business line.We achieved growth in most categories of our Enterprise Application Services business line despite an uncertain China macroeconomic environment.In the second quarter, we launched our FIS consulting practice. We were pleased to have met our revenue guidance and exceeded our adjusted net-income guidance in the quarter,” commented Mr. Simon Ma, Camelot’s Chairman and Chief Executive Officer. “As our core service offerings continue to evolve, we expect that they will continue to offer many opportunities for us to provide mission-critical and customized solutions to our clients. In the second half, we will increase our focus on operational efficiency and accelerate the improvement of our business structure and competitiveness.” Second-Quarter 2012 Financial Results Net revenues for the second quarter ended June 30, 2012 increased 4.5% to $62.1 million from $59.4 million in the year-ago quarter. Net Revenues by Business Line (in thousands, except percentage) Business Line Three Months Ended June 30, 2012 Three Months Ended June 30, 2011 Enterprise application services $ % $ % Financial industry IT services % % Total net revenues % % Enterprise Application Services (EAS) revenues decreased 1.9% year-over-year to $41.2 million in the quarter but increased 4.8% from the prior quarter. The decrease in quarterly EAS revenues was primarily due to lower revenues from resource and energy customers. EAS revenues amounted to 66.4% of net revenues in the quarter. FIS revenues increased 20.0% year-over-year to $20.9 million and increased 17.2% from the prior quarter. FIS revenues accounted for 33.6% of the quarter’s net revenues. Cost of revenues increased 13.5% to $45.9 million from $40.4 million in the year-ago quarter.Adjusted cost of revenues increased 14.7% to $45.8 million from $39.9 million in the year-ago quarter. Cost of revenues increased faster than net revenues due to increased headcount. Adjusted cost of revenues excludes $19,000 of share-based compensation expense and $32,000 of acquisition-related intangible expense. Gross profit decreased 14.5% to $16.2 million from $19.0 million in the year-ago quarter.Adjusted gross profit decreased 16.4% to $16.3 million from $19.5 million in the year-ago quarter.The gross margin was 26.1% in the quarter, as compared to 31.9% in the year-ago quarter.The adjusted gross margin was 26.2%, as compared to 32.8% in the year-ago quarter. Operating expenses were $12.7 million in the quarter, as compared to $15.3 million in the year-ago quarter. Adjusted operating expenses were $11.7 million, representing a 9.8% increase over $10.7 million in the year-ago quarter.Operating expenses declined year over year due to several one-time lower expenses. Operating income was $3.5 million, as compared to $3.7 million in the year-ago quarter. Adjusted operating income was $4.5 million, as compared to adjusted operating income of $8.8 million in the year-ago quarter. Net income attributable to Camelot for the second quarter of 2012 was $2.4 million, as compared to $2.9 million in the year-ago quarter.Adjusted net income attributable to Camelot for the second quarter of 2012 was $3.5 million, as compared to $8.0 million in the year-ago quarter. First-Half 2012 Financial Results In the second quarter of 2012, net revenues increased 5.5% to $119.2 million from $113.0 million in the first half of 2011.Revenues in the EAS business line in the first half were $80.5 million, an increase of 3.1% from $78.1 million in the year-ago period.Revenues in the FIS business line were $38.7 million in the first half, an increase of 11.0% from $34.8 million the year-ago period.Gross profit was $28.9 million in the first half, as compared to $32.9 million in the year-ago period.The gross margin was 24.3% in the first half, as compared to 29.1% in the year-ago period. Operating income was $1.9 million in the first half, as compared to $6.5 million in the year-ago period.The operating margin was 1.6% in the first half, as compared to 5.7% in the year-ago period.Non-GAAP operating income was $5.2 million in the first half, as compared to $14.3 million in the year-ago period.The non-GAAP operating margin was 4.3% in the first half, as compared to 12.7% in the year-ago period. Net income attributable to Camelot was $1.6 million in the first half of 2012, as compared to $5.2 million in the year-ago period, or $0.03 per diluted ADS as compared to $0.11 in the year-ago period.Adjusted net income attributable to Camelot was $4.9 million, or $0.10 per ADS, in the first half, as compared to $13.1 million, or $0.27 per ADS, in the year-ago period. Balance Sheet and Cash Flow As of June 30, 2012, the Company had $69.1 million in cash, cash equivalents and term deposits, as compared to $102.4 million in cash, cash equivalents and term deposits as of December 31, 2011. The decrease was mainly due to a $27.1 million increase in accounts receivable, $8.1 million of repayment of bank borrowing, $3.5 million of investment in a consulting business and $5.1 million of payment of contingent consideration for business acquisitions, offset by $11.1 million in maturity of term deposits in the first six months of 2012. In the second quarter of 2012, the Company did not repurchase any shares. Days’ sales outstanding2 (“DSO”) were 205 days for the second quarter of 2012, as compared to 181 days in the prior quarter, with the increase attributable to changes in customer remittance patterns in the EAS business line and changes in FIS payment schedules including extended payment periods. Employees The Company’s headcount increased to 5,707 as of June 30, 2012, versus 5,246 at the end of the first quarter of 2012, which included 4,960 information technology (IT) professionals. Of the IT professionals, EAS employee headcount was 2,311, and FIS employee headcount was 2,649. Recent Events On June 11, 2012, Camelot announced that Mr. Ching-Hua (Brett) Ho retired from the Board and as COO and accepted a new position to serve as a consultant to the Company.Mr. Yuhui Wang, an IT services industry veteran with more than 20 years’ experience in the banking sector and CEO of Camelot Financial Information Technology Services Co., Ltd. (“CFITS”), was appointed Director of the Board.Ms. Heidi Chou, General Manager, was named Co-president. Business Outlook Third Quarter of 2012 Camelot expects net revenues in the third quarter of 2012 of approximately $70 million, representing a 28.5% increase from the third quarter of 2011. In addition, Camelot expects third-quarter 2012 adjusted net income attributable to Camelot of approximately $6.3 million. Full-Year 2012 For full-year 2012, Camelot continues to expect net revenues of approximately $266 million, representing a 17.1% increase from the prior year. Camelot also continues to expect full-year 2012 adjusted net income attributable to Camelot of approximately $18 million, representing a 17.0% increase from the prior year. Conference-Call Information Camelot senior management will host a conference call at 8:00 a.m. (U.S. Eastern Daylight Time) / 2 Calculated by dividing average accounts receivable, net of deferred revenue, by rolling gross revenues before business tax and related surcharges, and multiplying by 360 days. Rolling gross revenues is for the 12 months ended June 30, 2012. 5:00 a.m. (U.S. Pacific Daylight Time) / 8:00 p.m. (Beijing / Hong Kong time) on Monday, August 20, 2012 to discuss the Company’s second-quarter 2012 financial results. The conference call may be accessed by calling: US Toll free: US Toll / International: Hong Kong toll free: HK Toll: UK toll free: UK toll: South China toll free / China Telecom: 10 North China toll free / China Netcom: 10 China toll: 86 4008811630 Taiwan toll free: Passcode: 91974695 Please dial in approximately 10 minutes before the scheduled time of the call. A replay of the conference call may be accessed by phone at the following numbers until Monday, August 27, 2012: US Toll free: 888-286-8010 US Toll / International: 617-801-6888 Passcode: 92629279 A live webcast of the conference call and recording of the conference call will be available on the investor relations page of Camelot’s website at www.camelotchina.com. USE OF NON-GAAP FINANCIAL MEASURES To supplement the unaudited consolidated financial statements presented in accordance with U.S. GAAP, Camelot uses the non-GAAP (“adjusted”) financial measures of gross profit and margin, operating expenses, operating income and margin, net income attributable to Camelot Information Systems Inc. and margin, and diluted earnings per share and diluted earnings per ADS, which are adjusted from results based on U.S. GAAP to exclude share-based compensation, acquisition-related intangible amortization, and changes in fair value of contingent consideration. The non-GAAP financial measures are provided as additional information to help our investors compare business trends among different reporting periods on a consistent basis and to enhance investors’ overall understanding of our current financial performance and prospects for the future.The non-GAAP financial measures should be considered in addition to results prepared in accordance with U.S. GAAP, but should not be considered a substitute for or superior to U.S. GAAP results.In addition, our calculation of the non-GAAP financial measures may differ from the calculations used by other companies, and therefore comparability may be limited. STATEMENT REGARDING UNAUDITED FINANCIAL INFORMATION The unaudited financial information set forth above is subject to adjustments that may be identified when audit work is performed on the Company’s year-end financial statements, which could result in significant differences from this unaudited financial information. ABOUT CAMELOT INFORMATION SYSTEMS INC. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company is the largest domestic provider of SAP-based Enterprise Resource Planning services in China as measured by 2010 revenue and by the number of SAP consultants as of December 31, 2010. Camelot also ranked as number-one in the banking testing market in 2010, according to IDC.Camelot also operates in other areas of the Asia Pacific region, including Taiwan and Japan. The Company provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobile, technology, as well as telecommunication, media and education. SAFE HARBOR This press release contains statements that may constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: the Company’s growth strategies, the Company’s ability to attract and retain skilled professionals, the market of IT services in China, the wages of IT professionals, the Company’s ability to serve, retain, and attract customers. Further information regarding these and other risks is included in Camelot’s filings with the U.S. Securities and Exchange Commission, including its annual report on Form 20-F. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. – financial tables follow – CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Balance Sheets (Unaudited) (U.S. Dollars in Thousands, Except per Share Data) June 30, 2012 December 31, 2011 Assets Current assets Cash and cash equivalents $ $ Term deposits Restricted cash Billed accounts receivable Unbilled accounts receivable Other current assets Total current assets Property and equipment, net Goodwill and other intangible assets Other long-term assets Total assets Liabilities and shareholders' equity Current liabilities Consideration payable in connection with business acquisition – Contingent consideration in relation to business acquisition – Other current liabilities Total current liabilities Contingent consideration in relation to business acquisition – Other non-current liabilities Total liabilities Equity (a) Total liabilities and equity Note: As of June 30, 2012, there 182,762,475 ordinary shares issued and 177,621,367 outstanding. CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Statements of Comprehensive Income (Unaudited) (U.S. Dollars in Thousands, Except per Share Data) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Cost of revenues(1)(2) Gross profit Selling and marketing(1)(2) General and administrative(1)(2) Research and development costs ) Changes in fair value of contingent consideration for acquisition ) Total operating expense ) Government subsidies – – – 4 Income from operations Interest expense ) Interest income Income before provisions for income tax Income tax expense ) Net income Noncontrolling interest ) (7
